Order, Supreme Court, New York County (Richard D. Carruthers, J.), entered on or about September 14, 2007, which denied defendant’s motion to be resentenced under the Drug Law Reform Act of 2005, unanimously affirmed.
The court recognized the degree of discretion it possessed (compare People v Arana, 32 AD3d 305 [2006]), and providently exercised it. There is no basis for disturbing the court’s determination that substantial justice dictated denial of the resentencing application, particularly in view of the seriousness of the underlying drug crime and its aggravating factors, as well as defendant’s criminal history (see e.g. People v Vasquez, 41 AD3d 111 [2007], lv dismissed 9 NY3d 870 [2007]). We have considered and rejected defendant’s remaining arguments. Concur—Saxe, J.E, Gonzalez, Sweeny, Renwick and DeGrasse, JJ.